DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Submission of a Response
Applicant’s submission of a response was received on 12/27/2021. Presently, claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	At the end of the independent claims it states, “award based on the plurality of outcomes.” It would appear that there are words missing here. Whether that be providing an award, or award a prize or some other variation, in any way, the claims should be amended to make clear what Applicant is intending to claim.
	All dependent claims are rejected as depending from a previously rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 2016/0140795 to Fong in view of US Patent Application Publication No. 2014/0256409 to Wood and US Patent Application Publication No. 2005/0043083 to Inoue.
	With regard to claim 1, Fong discloses an electronic gaming machine for playing a base game and a feature game concurrently, the electronic gaming machine comprising: a credit input operable to establish a credit balance (0178); a display device operable to display a base game (fig. 9A); and a game controller comprising a processor and a memory storing a plurality of trigger symbols and instructions (0207), which when executed cause the game controller to at least: select a plurality of symbols for the base game using at least one random number from a random number generator (0182; 0198), control the display device to display the plurality of symbols selected (0198); 
	Fong does not appear to explicitly disclose a first base game and a second base game being played concurrently and additionally that the feature game has a plurality of instances. However, Wood teaches such a limitation (fig. 3; 0021). That is Wood teaches that a plurality of games can be played at the same time, thus together with Fong both the base game and the feature game can now include a plurality of games being played at the same time.
	Fong does not appear to explicitly disclose choosing the number of additional instances of a first game being based on what the symbol is. However, Inoue teaches a number of additional first instances to award based on the one or more of the feature trigger symbols appeared in the feature game trigger, wherein the additional number of first instances of the first base game is less for one or more of the plurality of normal triggering symbol than for one or more of the plurality of super triggering symbols, and is less for one or more of the plurality of super triggering symbols than for one or more of the plurality of extreme triggering symbols ([0084]; wherein a user can receive +3 free; +5 free, or +10 free, thus equating to normal, super, and extreme).
	With regard to claim 2, the combination of Fong, Inoue, and Wood teaches that the instructions, when executed, further cause the game controller to upgrade the feature game from playing a first additional number of concurrent first instance to playing a second additional number of concurrent first instances, wherein the second additional number of concurrent first instances is Fong at 0211; 0214; Inoue at 0084 wherein a player is awarded a +3 free game and additionally a +5 free game thus upgrading from 3 free games to 5 or 8 depending on whether it is the highest total or cumulative; Wood at fig. 3; 0021).
	With regard to claim 3, Wood teaches that the display device comprises a touch screen, and wherein the instructions, when executed further cause the game controller to receive, at the touch screen, one or more selections of the base game to concurrently initiate (0032; 0035; 0037).
	With regard to claim 4, Wood discloses the game controller to animate, on the touch screen one of the one or more selections of the base game being dragged from a selection menu and being dropped to a window in which the one of the one or more selections is played (0032; 0035; 0037).
	With regard to claim 6, Fong discloses wherein the plurality normal triggering symbols include a plurality of scatter symbols (0211 wherein scatter symbols are discussed).
	With regard to claim 7, Fong discloses that the symbols are special scatter symbols ([0211]). Inoue does not specifically teach that distinguishes the symbols by way of a particular border, however, such is taken as merely a matter of design choice as there is no criticality shown as why having a symbol with a border would work any better than a symbol that is +3, +5, or +10 as taught by Inoue ([0084]).
	With regard to claim 8, the combination of Fong and Wood teaches animate the additional number of concurrent first instances when the predetermined symbol has moved from the one or more trigger symbols (Fong at 0211; 0214 wherein such animation is non-functional descriptive material and the games are played—animated—after they are awarded; Wood at fig. 3; 0021).
	With regard to claim 9, the combination of Fong and Wood discloses to transition to animating a different additional number of concurrent first instances after completing a first additional number of concurrent first instances responsive to a second trigger symbol appearing in Wood at fig. 3; 0021).
	With regard to claim 10, Wood teaches that the base game comprises a plurality of different games (0027).
	Claims 11-14 and 16-20 are mirrors of claims 1-4 and 6-10 and are rejected in like manner.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of Wood with the disclosure of Fong so that a player could 1) play multiple instances of games at one time and 2) so that they could choose from a variety of games to play. Both of these would increase the profitability of the machine by allowing more users to play games (e.g. one user is not hoarding four electronic gaming machines, but is rather playing four games on one machine) and allowing users to pick their favorite games without having to switch machines.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the one type of symbol as disclosed by Fong with various types of free game symbols as taught by Inoue to thus increase the amount of free games that a player can play and thus be more rewarding for the player.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fong in view of Wood and Inoue as applied to claims 1, 3, 4, 11, 13, and 14 above, and further in view of US Patent Application Publication No. 2017/0092066 to Watkins.
	With regard to claims 5 and 15, Fong does not appear to explicitly disclose randomly animating moving a predetermined symbol from the window and increasing the additional number Watkins teaches such (0030). It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of Watkins with the disclosure of Fong such that the players have additional opportunities to get free games and feel like they are being awarded for game play even when it is not apparent to the player as to why thus making the player feel like the game is “on their side” by giving them free games even when they have not “earned” them.

Response to Arguments
The rejection based upon double patenting has been withdrawn based upon Applicant’s filing of a terminal disclaimer.
The rejections based upon 35 USC 112 not repeated above have been withdrawn based upon Applicant’s amendments. However the remaining rejection above is maintained as Applicant has provided neither amendments nor arguments to why it should be dropped.
Applicant argues that none of the references teaches the feature game including the first base game and an additional number of concurrent first instances of the first base game (Arguments page 8). However, Applicant is arguing the references in a piecemeal fashion. That is Fong discloses that there can be triggers that give the player an additional number of games (0211; 0214). Additionally, Wood teaches that multiple games can be played concurrently (fig. 3; 0021). Thus, in combination, the two reference together teach that multiple base games can be played at the same time and additionally, if there are feature games, multiple of those games can also be played concurrently. As such, Applicant’s arguments are not found to be convincing and the rejection based upon prior art is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/Jay Trent Liddle/            Primary Examiner, Art Unit 3715